Exhibit 10.1

ELEVENTH AMENDMENT TO THE
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
ESSEX PORTFOLIO, L.P.

Dated as of March 29, 2004

This Eleventh Amendment to the First Amended and Restated Agreement of Limited
Partnership of Essex Portfolio, L.P., as amended (as amended, the "Partnership
Agreement"), dated as of the date shown above (the "Amendment"), is executed by
Essex Property Trust, Inc., a Maryland corporation (the "General Partner"), as
the General Partner and on behalf of the existing Limited Partners of Essex
Portfolio, L.P. (the "Partnership") and any individuals to whom Series Z-1
Incentive Units are issued and who are admitted as Additional Limited Partners
on or after the date of this Amendment in accordance with the terms of the
Partnership Agreement and this Amendment.

RECITALS

WHEREAS, the Partnership was formed pursuant to the Partnership Agreement;

WHEREAS, the Partnership amended the Partnership Agreement in the Seventh
Amendment to the Partnership Agreement (the "Seventh Amendment") to authorize
the issuance of an aggregate amount of 400,000 Series Z-1 Incentive Units (the
"Series Z-1 Incentive Units") of limited partnership interests in the
Partnership with rights, terms and conditions as set forth in the Seventh
Amendment;

WHEREAS, pursuant to the authority granted to the General Partner under the
Partnership Agreement, the General Partner desires to amend the Partnership
Agreement to provide that the Compensation Committee has the authority to
determine the schedule of percentage increase in the Distribution Ratchet
Percentage and the Conversion Ratchet Percentage for Series Z-1 Units at the
time of issuance of the Series Z-1 Units so long as such schedule is no less
favorable to the participating executives than the schedule set forth in the
Limited Partnership Agreement immediately prior to such amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:

Definitions
. Capitalized terms used herein, unless otherwise defined herein, shall have the
same meanings as set forth in the Partnership Agreement.
Amended Definitions
.
Section 1.1
of the Partnership Agreement is hereby amended to delete the definitions of "
Series Z-1 Conversion Ratchet Percentage
" and "
Series Z-1 Distribution Ratchet Percentage
" in their entirety and to substitute the following definitions in their place:

"Series Z-1 Conversion Ratchet Percentage" with respect to any Series Z-1
Incentive Unit (i) shall equal 0% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase by twenty
(20) percentage points on January 1 of the first calendar year after the date of
authorization of issuance, or upon issuance, of such Series Z-1 Incentive Unit,
on which (x) the holder of such Series Z-1 Incentive Unit is an employee of the
General Partner and/or the Partnership and/or any subsidiary or affiliate
thereof as of such January 1, (y) the Actual FFO Per Share of the General
Partner for the calendar year preceding such January 1 is greater than or equal
to the Series Z-1 Target FFO for such year, and (z) the Series Z-1 Conversion
Ratchet Percentage prior to such increase is less than 100%, and (iii) shall
increase ten (10) percentage points on January 1 of every calendar year
thereafter on which the conditions in clauses (x), (y) and (z) of the
immediately preceding clause (ii) are met; provided, however, that (a) the
Compensation Committee may authorize the issuance of, or issue, Series Z-1
Incentive Units with a different schedule of percentage increase in the
Conversion Ratchet Percentage than set forth in clauses (i), (ii) and (iii)
above and such schedule shall be set forth in a subscription agreement executed
at the time of issuance of the Series Z-1 Incentive Unit; and provided, further
that such schedule is no less favorable to the Series Z-1 Partners than the
schedule set forth in clauses (i), (ii)and (iii) above; and (b) if the
Compensation Committee determines that Actual FFO Per Share is no longer an
appropriate corporate performance parameter for establishing management
objectives or that the applicable target levels are no longer feasible in light
of factors or circumstances outside of the Partnership's or the General
Partner's control (such as general economic conditions, legal/regulatory
changes, war or similar events), it may, in its reasonable good faith discretion
without any consent or other action on the part of the Series Z-1 Partners or
any other Partners of the Partnership, revise and amend the requirement in (y)
above (and any definitions involved therein) to reflect one or more different or
additional parameters, objectives or performance measures, so long as the
Compensation Committee, in its reasonable good faith discretion, determines that
the revised or amended clause (y) is, considered as a whole, comparable or more
effective as a means for analyzing the performance of the Partnership and
incentivizing the Series Z-1 Partners (it being understood that such amended or
restated clause (y) shall not be more difficult to achieve than the present
requirements of clause (y)).

"Series Z-1 Distribution Ratchet Percentage" with respect to any Series Z-1
Incentive Unit (i) shall equal 10% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase, on
January 1 of the first calendar year after the date of issuance of such Series
Z-1 Incentive Unit, to (a) twenty-five percent (25%) if the Series Z-1
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units
also increases to 20% percent, or (b) fifteen percent (15%) if the Series Z-1
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units
remains at 0%, (iii) shall increase, to the extent it has not already done so,
to twenty-five percent (25%) at such time as such Series Z-1 Conversion Ratchet
Percentage is equal to 20%, and (iv) after such time as the Conversion Ratchet
Percentage with respect to such Series Z-1 Incentive Units is equal to or
greater than 30%, the Series Z-1 Distribution Ratchet Percentage shall be equal
to the Series Z-1 Conversion Ratchet Percentage with respect to such Series Z-1
Incentive Units; provided, however that the Compensation Committee may authorize
the issuance of, or issue, Series Z-1 Incentive Units with a different schedule
of percentage increase in the Distribution Ratchet Percentage than set forth in
clauses (i), (ii) and (iii) above and such schedule shall be set forth in a
subscription agreement executed at the time of issuance of the Series Z-1
Incentive Unit; and provided, further that such schedule is no less favorable to
the Series Z-1 Partners than the schedule set forth in clauses (i), (ii)and
(iii) above.

Amendment to Section 5 of the Seventh Amendment
.
Section 5
of the Seventh Amendment is hereby amended to delete
Section 5
in its entirety and to substitute the following in its place:

Admission of Series Z-1 Partners

. Effective immediately prior to the effectiveness of the next succeeding
sentence, the capital accounts of the Partnership shall be adjusted to reflect
each Partner's share of the net fair market value of the Partnership's assets (a
"book-up") by adjusting the Gross Asset Values of all Partnership assets to
their respective gross fair market values and allocating the amount of such
adjustment as Net Property Gain or Net Property Loss pursuant to
Section 2(b)
or
2(c)
of
Exhibit E
hereof. Each person who is issued a Series Z-1 Incentive Unit shall (a) make a
Capital Commitment to the Partnership in the amount of $1.00 per Unit and (b) be
admitted as an Additional Limited Partner in accordance with
Sections 4.3 and 4.6
of the Partnership Agreement, holding that number of Series Z-1 Incentive Units
as is set forth next to his or her name on
Exhibit R
. It is the intention of the Partnership that only directors, officers or other
employees of the General Partner shall be issued Series Z-1 Incentive Units and
only such persons may become Series Z-1 Partners. At the Partnership's election,
taking into account the provisions of Section 402 of the Sarbanes-Oxley Act of
2002, the Partnership may allow a Series Z-1 Partner to have a positive Series
Z-1 Clawback Amount;
provided
,
however
, that prior to a Series Z-1 Partner becoming a director or executive officer of
the General Partner, within the meaning of Section 402 of the Sarbanes-Oxley Act
of 2002, as amended, such Series Z-1 Partner shall pay to the Partnership the
aggregate Capital Commitment for the Series Z-1 Incentive Units that have been
issued to such Series Z-1 Partner. If the Partnership does not elect to allow a
Series Z-1 Partner to have such a positive Series Z-1 Clawback Amount, then upon
the issuance of any Series Z-1 Incentive Units to such Series Z-1 Partner, the
Capital Commitment calculated on a unit-by-unit basis for such Series Z
Incentive Units shall be immediately due and payable to the Partnership. Each
person who is issued a Series Z-1 Incentive Unit shall become a party to the
Partnership Agreement as a Limited Partner and shall be bound by all the terms,
conditions and other provisions of the Partnership Agreement, as amended by this
Amendment. Pursuant to
Section 4.6(b)
of the Partnership Agreement, the General Partner hereby consents to the
admission of each Person who is issued a Series Z-1 Incentive Unit as an
Additional Limited Partner of the Partnership. The admission of a Series Z-1
Partner shall become effective as of the date such Series Z-1 Partner executes a
counterpart signature page to this Amendment (and such other written agreements
as the General Partner may require), which shall also be the date on which the
name of a Series Z-1 Partner is recorded on the books and records of the
Partnership. The admission of a Series Z-1 Partner shall not require the consent
or approval of any other Limited Partner.



Continuing Effect of Partnership Agreement
. Except as modified herein, the Partnership Agreement is hereby ratified and
confirmed in its entirety and shall remain and continue in full force and
effect,
provided
,
however
, that to the extent there shall be a conflict between the provisions of the
Partnership Agreement and this Amendment, the provisions in this Amendment will
prevail. All references in any document to the Partnership Agreement shall mean
the Partnership Agreement, as amended hereby.
Counterparts
. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same agreement. Facsimile signatures shall be deemed effective execution of this
Agreement and may be relied upon as such by the other party. In the event
facsimile signatures are delivered, originals of such signatures shall be
delivered to the other party within three business days after execution.

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date indicated above.

GENERAL PARTNER

ESSEX PROPERTY TRUST, INC.,
a Maryland corporation as General Partner

of Essex Portfolio, L.P. and on behalf of the existing Limited Partners

 

 

By:

Keith R. Guericke

Chief Executive Officer & President




--------------------------------------------------------------------------------




Exhibit E

[Exhibit E to the Eleventh Amendment is the same as Exhibit E to the Seventh
Amendment]




--------------------------------------------------------------------------------




Exhibit R

List of Series Z-1 Unitholders



Series Z-1 Unitholder

Number of Units

Keith Guericke

10,607

Michael Schall

10,607

Craig Zimmerman

8,159

John Eudy

8,159

Bob Talbott

4,896

Jordan Ritter

4,896

John Burkart

4,569

Mark Mikl

4,569

Erik Alexander

16,971

Gerry Kelly

3,264

Maura Lederer

3,264

Bruce Knoblock

3,264

Bryan Meyer

3,264

Jamie Williams

9,464




--------------------------------------------------------------------------------




Exhibit S

Series Z-1 Target FFO amounts

The Series Z-1 Target FFO per share will be equal to the lesser of (a) 110% of
the actual FFO per share in the prior year or (b) the following amounts:



2003

 

$4.195

2004

 

$4.61

2005

 

$5.07

2006

 

$5.58

2007

 

$6.14

2008

 

$6.75

2009

 

$7.42

2010

 

$8.16

2011

 

$8.97

2012

 

$9.87




--------------------------------------------------------------------------------


